      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 1 of 29



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                                Southern Division

 IN RE: MARRIOTT                              *
 INTERNATIONAL CUSTOMER
 DATA SECURITY BREACH                         *
 LITIGATION
                                              *
                                                   MDL No.: 19-md-2879
 THIS DOCUMENT RELATES TO                     *
 ALL ACTIONS                                       JUDGE GRIMM
                                              *
 *    *    *    *       *    *    *     *           *     *    *        *   *   *     *   *




              PLAINTIFFS’ INTERIM COORDINATING COUNSEL’S
            LEADERSHIP APPLICATION FOR THE CONSUMER TRACK



            Andrew N. Friedman                                James J. Pizzirusso
            D. Md. Bar No. 14421                            D. Md. Bar No. 20817
  COHEN MILSTEIN SELLERS & TOLL PLLC                           HAUSFELD LLP
   1100 New York Avenue, NW, Suite 500                   1700 K Street NW Suite 650
          Washington, D.C. 20005                           Washington, D.C. 20006
             Tel. 202-408-4600                                Tel. 202-540-7200
       afriedman@cohenmilstein.com                        jpizzirusso@hausfeld.com

                                         Amy E. Keller
                                     D. Md. Bar No. 20816
                                DICELLO LEVITT GUTZLER LLC
                            Ten North Dearborn Street, Eleventh Floor
                                    Chicago, Illinois 60602
                                       Tel. 312-214-7900
                                      akeller@dlcfirm.com

                                  Proposed Co-Lead Counsel




Dated: April 19, 2019
     Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 2 of 29



                                             TABLE OF CONTENTS



          Proposed Leadership Structure of the Slate............................................................. 2

          The Slate’s MDL and Class Action Experience ....................................................... 3

          Andrew N. Friedman .................................................................................................... 4

          Amy E. Keller ............................................................................................................... 7

          James J. Pizzirusso ..................................................................................................... 10

          David M. Berger ......................................................................................................... 13

          Megan Jones................................................................................................................ 14

          James Ulwick .............................................................................................................. 16

          Lesley Weaver ............................................................................................................ 17

          Hassan Zavareei .......................................................................................................... 19

          Funding of the Litigation.......................................................................................... 22

          Any Agreements with Other Counsel in the Case.................................................. 22

          Monitoring Billing, Controlling Costs, and Avoiding
          Duplication of Effort ................................................................................................. 23

          Additional 23(g) Factors ........................................................................................... 23

CONCLUSION ..................................................................................................................... 26




                                                                i
         Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 3 of 29



          In Case Management Order No. 1, the Court appointed Andrew N. Friedman from Cohen

Milstein Sellers & Toll PLLC, as well as Megan Jones and James Pizzirusso from Hausfeld LLP,

to “coordinate with all counsel with respect to the effective preparation for and conduct of the Case

Management Conference.” CMO 1, ECF No. 23 at 2. Consistent with the Court’s early guidance,

these attorneys demonstrated that they can work effectively and collaboratively not only with

defense counsel, but with plaintiffs’ counsel from the dozens of other cases comprising this MDL.

Now, these same attorneys respectfully seek interim appointment of themselves and a right-sized,

diverse slate of experienced, talented, and independent lawyers to lead the action (the “Interim

Coordinating Counsel Slate” or “ICC Slate”). The Court should appoint the ICC Slate because,

among other reasons, it: (a) includes attorneys or leadership from nearly every major data breach

case litigated to date, including Equifax, Home Depot, Anthem, Facebook, Target, Wendy’s,

Arby’s, Premera, and Hutton; (b) is led by lawyers who coordinated this case since the outset from

moving and arguing before the JPML for transfer of the pending cases to this Court to handling

the Court’s pre-conference submissions; (c) includes the team that filed the first—and only—

complaint in this MDL containing plaintiffs from all fifty states,1 which will allow the case to

proceed expeditiously; and (d) is composed of a carefully-selected team which will bring

complementary skills to bear in this case, including recognized thought leaders in the bar on e-

discovery (through the Sedona Conference and elsewhere), seasoned trial lawyers familiar with

this Court, and tried and true experts in the field of data breach litigation.




1
    Vetter, et al. v. Marriott International, Inc., No. 19-cv-00094 (D. Md.), ECF No. 1.

                                                   1
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 4 of 29



                      Proposed Leadership Structure of the Slate

       Our proposed leadership slate is comprised of the following individuals:

       Co-Lead Counsel: (1) Andrew N. Friedman, Cohen Milstein Sellers & Toll PLLC;
       (2) Amy E. Keller, DiCello Levitt Gutzler LLC; and (3) James J. Pizzirusso, Hausfeld
       LLP.

       Plaintiffs’ Steering Committee: (1) David Berger, Gibbs Law Group LLP; (2) Megan
       Jones, Hausfeld LLP; (3) James Ulwick, Kramon & Graham, P.A.2; (4) Lesley E.
       Weaver, Bleichmar Fonti & Auld LLP; and (5) Hassan Zavareei, Tycko & Zavareei
       LLP.3

       This representative slate, selected from the pool of cases pending in this MDL, is a product

of a “private ordering” process, where individuals came together because of their desire to

assemble the team “best suited” to represent the class, while ensuring the case is zealously,

cooperatively, efficiently, and successfully litigated. See Rule 23(g)(A) and Manual for Complex

Litigation (4th) (“Manual”) § 14.211. The ICC Slate also reflects the diversity of the bar and the

plaintiff class—from the standpoint of age, race, gender, sexual orientation, experience, and

geographical location—following guidance from the Duke Law Bolch Judicial Institute’s

Standards and Best Practices for Large and Mass-Tort MDLs (“Duke Standards”), which




2
  Mr. Ulwick’s office is located in Baltimore, Maryland. For efficiency, we propose that he may
also perform the duties of liaison counsel; however, should the Court wish to appoint other
individuals in Greenbelt, Maryland, our slate would be happy to work with any attorney the
Court wishes to appoint in that role.
3
  All three of the proposed Co-Lead Counsel, as well as Megan Jones, James Ulwick, and Hassan
Zavareei, are fully admitted to practice in this Court. Accordingly, they are familiar with the
Court’s Local Rules and procedures. Our team has proposed a slate with five PSC members;
however, should the Court feel the need to add additional counsel, we welcome the opportunity
to work with many of the other qualified applicants as we have worked with nearly all of them in
other matters. While Ms. Jones was appointed as one of the Interim Coordinating Counsel, to
avoid having two attorneys from the same firm as Co-Leads in this matter, she is willing to serve
on the PSC or in another role, at the Court’s discretion.

                                                2
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 5 of 29



encourage “appointment of an experienced slate of attorneys” who will “fairly represent all

plaintiffs, keeping in mind the benefits of diversity of experience, skills, and backgrounds.”4

       This Slate was not formed by reaching agreements with other counsel to drum up support

for the Slate. Instead, it came together considering the needs of the case, not because of deals

contingent on promises of future work in other cases.5 The Slate was crafted for the purpose of

assembling the right combination of talent, personalities, and data breach experience to best and

most efficiently prosecute this case, in this Court, against these Defendants.6 A chart of the slate’s

proposed structure is attached hereto as Exhibit B.

                       The Slate’s MDL and Class Action Experience

       Each of the attorneys listed below has significant and varied skills directly applicable to

the current litigation. The Slate was designed to ensure that the class is well-represented by an

experienced, skilled, and diverse group of people who will commit their time, resources, and

unique talents to this litigation. Further, and important to any case affecting a significant

percentage of the U.S. population, the Slate shores up the credibility of the justice system by

appointing truly representative counsel: attorneys from both Coasts and the Midwest (including




4
 David Rock and Heidi Grant, Why Diverse Teams Are Smarter, Harv. Bus. Rev. (Nov. 4,
2016), https://hbr.org/2016/11/why-diverse-teams-are-smarter. Lesley Weaver, one of the
proposed PSC members, is a team leader drafting Standards and Best Practices for Increasing
Diversity in Mass Tort and Class Action Leadership for the Duke Law Bolch Judicial Institute,
and has served as a panelist at related conferences. See Panel 1: Data on and Barriers for
Women and Diverse Lawyers Attaining Leadership Positions, Duke Law Bolch Jud. Inst.,
https://judicialstudies.duke.edu/conferences/diversify-leadership-positions/panelists.
5
  Indeed, while various attorneys who have filed cases in this MDL have inquired about assisting
the Slate, no Slate members have sought any support in connection with this application.
6
  Accordingly, movants respectfully suggest that the Court appoint the Slate as a whole, even if
others are added. See generally Duke Standards, Best Practice 4C(ii) (“The transferee judge
should be mindful of the importance of harmony among the leadership team, and between the
leadership team and both the court and opposing counsel.”).

                                                  3
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 6 of 29



several from D.C. and Baltimore, who are close to and admitted in this Court); younger attorneys

and more seasoned attorneys with substantial trial experience; attorneys who have represented both

defendants and plaintiffs; and attorneys who are on the cutting edge of the cybersecurity field.

They are all significantly qualified and complement each other’s skill sets and talents. A summary

of the attorneys’ former and current class action and MDL leadership appointments can be found

at Exhibit A.

                                  Proposed Co-Lead Counsel

       Andrew N. Friedman is a Partner at Cohen Milstein, a firm recognized as “the most

effective law firm in the U.S. for lawsuits with a strong social and political component,” and one

of “America’s 25 Most Influential Law Firms.”7 Practicing in the class action field since 1985,

Mr. Friedman co-chairs the firm’s Consumer Protection practice group and specializes in litigating

complex, multi-state class action lawsuits against manufacturers and consumer service providers

such as banks, insurers, credit card companies, and other entities using or storing consumer

information. He has been lead or co-lead counsel in numerous important cases, bringing relief to

millions of consumers and recovering hundreds of millions of dollars in class actions. He is widely

recognized as a leader in enforcing consumer rights and known as a “hands-on” lawyer who has

crafted creative relief when money alone is insufficient.

       Mr. Friedman was named a Law 360 Cybersecurity and Privacy MVP in 2018, and that

same publication named his Consumer practice group as Practice Group of the Year in Privacy in

2017, and one of the Consumer Protection Groups of the Year in 2019. He has been named a

Washington, D.C. SuperLawyer in 2010, and from 2013 through 2018. In 2011, Lawdragon


7
  InsideCounsel Magazine; The National Trial Lawyers, America’s 25 Most Influential Law
Firms (2018), https://www.thetriallawyermagazine.com/wp-content/uploads/2019/01/2018-the-
forum.pdf.

                                                 4
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 7 of 29



named him one of the Leading Plaintiffs’ Lawyers. His work has been cited in the media and his

litigation talents were profiled in the April 14, 2000 Washington Business Journal. Mr. Friedman

is a noted speaker who has appeared on numerous panels for legal education seminars and

institutional investor conferences on the issues of consumer and securities class actions.

       In 2015, Mr. Friedman was appointed by the Honorable Lucy Koh as one of two Co-Lead

(among hundreds of applicants) in the watershed data breach case against Anthem Inc. for the

exfiltration of 78.8 million customers’ personal information, including social security numbers.

Under Mr. Friedman’s leadership, a team of attorneys aggressively pursued compensation from

Anthem, its affiliates, numerous Blue Cross Blue Shield entities, and the Blue Cross Blue Shield

Association.   Through arguments made in several rounds of motions to dismiss, plaintiffs

successfully sustained claims and damage theories that are on the cutting edge of privacy and data

breach jurisprudence, including the ability to pursue: a) “benefit of the bargain” damages for the

difference between data security received and security promised; (b) contract and consumer

protection act claims damages; and (c) damages for loss of value of Personally Identifiable

Information.

       In Anthem, Mr. Friedman’s team took or defended more than 200 depositions and reviewed

3.8 million pages of defendants’ documents. Ultimately, Mr. Friedman and his co-counsel

mediated an historic $115 million settlement, then the largest court-approved settlement ever in a

consumer data breach litigation. This record-breaking settlement, which became the model for

future data breach settlements, provides: multiple years of first-rate credit monitoring or alternative

cash compensation; payment of out-of-pocket losses related to the breach; fraud resolution services

(even if the class member does not submit a claim form); and significant data security practice

changes and commitments by Anthem for three years. In finally approving the settlement in



                                                  5
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 8 of 29



August 2018, Judge Koh called the deal “exceptional” and noted that the settlement was “carefully

calibrated to provide substantial benefits to all of the settlement class members.”

       As the attached Exhibit A8 shows, Mr. Friedman has been intimately involved in a number

of other privacy and data breach matters including Schmidt v. Facebook, Inc. (Co-Lead Counsel

in nationwide class action against Facebook for breach of personal data of approximately 29

million people); Equifax (PSC and Co-Chair of the Expert Committee on consumer side of

litigation concerning the 2017 breach); Home Depot (PSC member on financial institution side of

data and privacy case, member of several subcommittees, and head of the Expert Committee;

Settlement of $25 million approved); and In Re: Vizio, Inc., Consumer Privacy Litig. (PSC in data

and privacy case relating to Vizio Smart TVs’ default feature that tracks what viewers watch;

resulted in settlement (preliminarily approved) of $17 million).

       Mr. Friedman’s consumer protection practice extends beyond data breach and privacy

cases, leading numerous significant class actions. In Snyder v. Nationwide Mut. Ins., Co., Mr.

Friedman represented consumers for marketing abuses related to the sale of so-called “vanishing

premium policies,” when such policies were based upon unrealistic interest rate projections, which

never resulted in premiums “vanishing.” Mr. Friedman negotiated a class-wide settlement valued

at between $85 and $103 million—one of several vanishing premium cases he has handled. Mr.

Friedman also represented a nationwide class of consumers against Symantec related to the

marketing of a re-download service in conjunction with the sale of Norton software, resulting in a

$60 million all-cash settlement after the class was certified and one month before the case was set



8
  The cases cited in Exhibit A do not include the approximately 35-plus additional class actions
in which Mr. Friedman functioned as lead or principal counsel, but for which no formal
designation was made of him by the Court as “lead” (e.g., cases where his firm and not an
individual was selected as “lead counsel”).

                                                 6
         Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 9 of 29



for trial. His technical expertise in litigation also extends to a $100 million settlement he

negotiated against Thompson Consumer Electronics for unreimbursed repairs to defective

televisions, and combined settlements resulting in $15.5 million related to negative options

programs and improper post-transaction marketing against Intelius, Inc.

         Prior to his current role as Co-Chair and member of the Consumer Protection group, Mr.

Friedman was a member of the Securities Litigation & Investor Protection practice, litigating

numerous securities class actions, including Globalstar Securities Litigation (S.D.N.Y.), in which

he served as one of the lead trial counsel. The case settled in 2005 for $20 million during the

second week of the trial.

         As the above and attached Exhibit A demonstrate, Mr. Friedman is presently litigating

several class actions in leadership positions; however, he is not involved in any other pending

MDLs and the existing cases would not interfere with his ability to commit the significant

resources of time and effort this case requires. The resume for Mr. Friedman and his firm is

attached as Exhibit D.

         Amy E. Keller is a partner of the law firm DiCello Levitt Gutzler LLC,9 where she chairs

the firm’s technology litigation practice, primarily focusing on issues of privacy and consumer

protection. Recognized as a “rising superstar” by her colleagues in the bar, with a “deep and

thoughtful understanding of the most difficult issues in consumer class actions,”10 Ms. Keller has

a significant amount of experience leading consumer and technology cases.




9
    Formerly known as DiCello Levitt & Casey LLC.
10
  Chris Bruce, Rising Class-Action ‘Superstar’ Keller Takes Lead in Equifax Case, Bloomberg
BNA (Feb. 26, 2018), available at https://www.bna.com/rising-classaction-superstar-
n57982089249.

                                                7
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 10 of 29



       Perhaps most significantly, for purposes of this litigation, Ms. Keller was appointed by

Chief Judge Thomas Thrash in the United States District Court for the Northern District of Georgia

to serve as Co-Lead Counsel in the pending Equifax MDL, where she represents a putative class

of nearly 150 million people in connection with Equifax’s massive 2017 data breach—the youngest

woman ever appointed to such a position. That case, which has significant similarities to this case,

resulted in the compromise of credit card numbers, Social Security numbers, drivers’ license

numbers, and other personal information of nearly half of the United States’ population. With her

fellow Co-Lead Counsel, Ms. Keller actively oversees a PSC of seven, along with two Co-Liaison

Counsel, and a State Court Coordinating Counsel. She argued a significant portion of the motion

to dismiss, which resulted in an 80-page opinion sustaining the most important, and wide-reaching

of the consumer plaintiffs’ claims.11

       Ms. Keller has substantial, additional experience in litigating consumer protection, privacy,

and technology cases, including her appointment to the Executive Committee and Co-Chair of

Law and Briefing in In re: Apple Inc. Device Performance Litig., a pending international class

action against Apple Inc. related to device performance and throttling. She has also held leadership

roles in actions requiring significant work in the calculation of class-wide damages and the

development of models to explain class member injury—issues directly applicable to this case, as

the Defendants have already indicated that they will be challenging class member standing. See,

e.g., Catalano v. BMW of N. Am., LLC, et al. (interim settlement counsel for nationwide settlement

providing repair and replacement of certain electrical parts in automobiles); Roberts, et al. v.



11
  To the extent the Court wishes to learn more about Ms. Keller’s work as Co-Lead Counsel in
the Equifax litigation, we respectfully suggest that the Court contact David Balser, of King &
Spalding LLP, Equifax’s lead counsel in that litigation (tel. 404-572-2782), who has agreed to
serve as a reference for Ms. Keller with respect to her leadership application here.

                                                 8
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 11 of 29



Electrolux Home Prods., Inc. (Co-Lead in nationwide settlement benefitting owners of certain,

allegedly defective, clothes dryers). Ms. Keller was also recently appointed Co-Lead Counsel in

T.S. Kao, Inc., et al. v. North American Bancard, LLC, a nationwide class action against a credit

card processor for overcharging merchants in violation of its agreements, requiring a significant

amount of work with experts to develop a damages methodology and proposed apportionment of

a proposed $15 million settlement fund.

       Ms. Keller’s partners at DiCello Levitt have been widely regarded as attorneys at the

forefront of privacy and data breach litigation—beginning with Adam Levitt, who was recognized

as a “pioneer” in the field by Judge James Ware, former Chief Judge of the United States District

Court for the Northern District of California.12 Ms. Keller’s work continues to advance the

practice, focusing on forward-looking theories of liability and novel damages modeling, resulting

in her having been named a National Law Journal Plaintiff Trailblazer for her work on privacy,

data breach, and technology litigation. Ms. Keller’s leadership on consumer protection extends

beyond her case load. Significantly, she serves on the Sedona Conference’s Working Group 11

on Data Security and Privacy Liability (“WG11”), where she is also a member of the Model Data

Breach Notification Principles drafting team, charged with preparing commentary, principles, and

best practices to guide the development of data breach notification laws. She also serves on

Law360’s Editorial Advisory Board on Cybersecurity & Privacy, providing the plaintiffs’

perspective on the importance of maintaining robust cybersecurity hygiene and the types of

damages that consumers often sustain in the event of data breaches.




12
  Mr. Levitt is also an Advisory Council Member of the Duke Law Bolch Judicial Institute, the
entity responsible for the above-referenced Duke Standards.

                                               9
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 12 of 29



       Ms. Keller and her firm, which has offices in Chicago, Cleveland, New York, and St. Louis,

have recovered billions of dollars for their clients, and are well-resourced and able to handle this

litigation. Of particular note, DiCello Levitt is the only plaintiff-side law firm with an in-house

focus group and mock jury practice, which allows the firm to narrow the issues which will be

important to the judge and jury before discovery even commences. Ms. Keller’s partners are also

acknowledged as SuperLawyers, Leading Lawyers by Lawdragon, AV-Rated by Martindale-

Hubbell, included in the Law Bulletin’s and National Trial Lawyers’ 40 Under 40 lists, and

included in the Best Lawyers in America publication. Beyond recognition from legal publications,

the firm’s attorneys have contributed to the legal community through scholarship and speaking

engagements, testifying before the Illinois Supreme Court Rules Committee on class action

practice, and chairing an annual class action litigation conference in Chicago. If appointed as Co-

Lead Counsel, Ms. Keller—with the full personnel and financial support of her firm—is ready,

willing, and able to commit the necessary resources to leading this litigation to a successful

conclusion. The resume for Ms. Keller and her firm is attached hereto as Exhibit E.

       James J. Pizzirusso is a partner at the law firm of Hausfeld LLP, which is widely-

acknowledged as one of the nation’s preeminent and most successful class action law firms with

over 120 lawyers in eleven offices (including six in Europe). According to the Global Competition

Review, Hausfeld “is clearly recognized as one of the best plaintiffs’ firms in the country.”

Hausfeld has recovered billions of dollars for its clients and courts have appointed the firm’s

attorneys to leadership positions in hundreds of cutting-edge cases. In this case in particular,

Hausfeld’s attorneys are particularly well-suited to lead this litigation given the firm’s extensive

resources and experience in cybersecurity matters; its nationally-recognized skills in electronic

discovery; and its offices in Washington, D.C. (near this Court and Marriott’s headquarters), New



                                                10
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 13 of 29



York, New York (near Starwood’s headquarters), and numerous European offices, to the extent

discovery regarding foreign passport holders is necessary.

       James Pizzirusso is a founding partner of Hausfeld, head of its Cybersecurity/Privacy and

Consumer practice groups, and a nationally recognized data breach lawyer. In 2017, the National

Law Journal recognized Mr. Pizzirusso as a Cybersecurity Trailblazer, one of only two plaintiffs’

lawyers in the country to achieve that distinction. In 2012, he was also named one of four Rising

Stars under 40 by Law360 in Consumer Protection and Privacy law. He is also an active member

of WG11, serving as a dialogue leader at the last two of WG11’s annual meetings. He is currently

the sole plaintiffs’ bar member helping to draft WG11’s “Reasonable Security Test” commentary

and serves on its Membership Committee, as well. SuperLawyers has recognized Mr. Pizzirusso

as a “Top Rated Class Action & Mass Torts Attorney” in Washington, D.C.

       Courts have appointed Mr. Pizzirusso to leadership positions in numerous data breach and

consumer cases and he has overseen hundreds of lawyers working under him. He is currently

appointed in three active data breach matters. In Arby’s, he serves as Co-Lead Counsel, where he

is managing defensive discovery and leading the class certification briefing team. He argued the

propriety of pre-trial class communications before Judge Amy Totenberg (the case has recently

been transferred to the newly-appointed Judge Billy Ray). In the Equifax MDL, he serves as a

PSC member, and has personally overseen the vetting and review of hundreds of individual

plaintiffs from the dozens of coordinated cases to determine who would be suitable to serve as

class representatives in the consolidated complaint, as well as managing all plaintiff-related

discovery. He also briefed the standing-related issues in connection with Equifax’s motion to

dismiss and serves on the Settlement Committee. In the Premera MDL, he serves on the Executive

Committee, where he has overseen exfiltration-related discovery and taken multiple depositions.



                                               11
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 14 of 29



He also handled all Daubert-related briefing and argument related to seeking to exclude

defendant’s experts at class certification before Judge Michael Simon (motions pending).

       Mr. Pizzirusso’s recently-resolved data breach and privacy matters include Wendy’s (PSC

Member; $50 million settlement pending); Kmart Corp. (Co-Lead; $18.5 million settlement,

handled approval arguments before Judge John Lee); Home Depot (PSC Chair; $40 million

settlement, attorneys’ fees on appeal); and Target (Financial Institution Executive Committee; $60

million settlement, handled privilege motions before then Magistrate Judge Arthur Boylan (ret.)).

Other active consumer cases include Bhatia v. 3M Company (PEC Chair, $30 million settlement

pending); and Morris v. Bank of America (leadership appointment pending). While Mr. Pizzirusso

maintains an active case load, many of his current cases are in the process of resolving and none

of his matters would interfere with his ability to devote substantial time as Co-Lead Counsel in

this matter. Given his Washington, D.C. location, he is fully committed to appearing in person at

Court hearings without travel expense to the Class and, if appointed, will not delegate his

leadership functions.

       Beyond cybersecurity and consumer rights, Mr. Pizzirusso has maintained an active class

action practice in other areas, including antitrust, environmental, and sports and entertainment law.

In the antitrust field, he prevailed on motion to dismiss arguments in the Potatoes price fixing case

before Judge Lynn Winmill, creating new law on the Capper Volstead Act. In the Eggs price

fixing matter, he succeeded in knocking out Defendants’ Capper Volstead defense on summary

judgement before Judge Gene Pratter and assisted on the recent trial of that matter. He has also

served as an adjunct and visiting professor at George Washington University School of Law. Mr.

Pizzirusso has been asked to speak on numerous ethics issues facing practitioners including “An

Ethical Journey Through E-Discovery” at the ABA’s Spring Antitrust Meeting (he also serves as



                                                 12
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 15 of 29



Co-Chair of the ABA Antitrust Section’s Food and Agriculture Committee) and “Ethics and

Pitfalls to Avoid in Class Action Litigation,” at the Class Action Roundtable. Numerous

organizations, including The International Who’s Who of Competition Lawyers & Economists, The

Benchmark Plaintiff Guide to America’s Leading Plaintiff’s Firms and Attorneys, and Who’s Who

Legal: Competition have named him as one of the country’s leading antitrust practitioners, as well.

The resume for Mr. Pizzirusso and his firm is attached hereto as Exhibit F.

                      Proposed Plaintiffs’ Steering Committee Members

       David Berger has obtained substantial benefits for consumers injured in some of the largest

and most sophisticated data breach and privacy class actions and MDLs. Mr. Berger has expert

knowledge of the legal claims, theories, and strategies involved in data breach cases. As a core

member of the team litigating the Anthem data breach MDL, Mr. Berger helped achieve the largest

consumer settlement yet approved in a data breach class action, in hotly-contested litigation on an

extremely compressed schedule. He has also served a core member of litigating teams in Equifax,

Adobe, Banner Health, and Excellus BlueCross BlueShield given his expertise in cybersecurity.

       Mr. Berger augments his litigation experience with a deep, technical understanding of

cybersecurity—from hacking techniques and cybersecurity controls, to industry standard IT

practices, information security frameworks, and auditing processes. He has taken technical

depositions of the Chief Information Security Officers and information security professionals at

Fortune 500 corporations, worked with expert witnesses on cutting-edge cybersecurity and

damages theories, and reviewed hundreds of thousands of technical documents. Mr. Berger’s

understanding of cybersecurity and privacy is unparalleled in the plaintiffs’ bar, and he has become

the “go to” attorney to negotiate business practice changes in data breach settlements, often directly

with the defendants’ IT executives.



                                                 13
         Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 16 of 29



         Mr. Berger holds the Certified Internet Privacy Technologist (CIPT) certification through

the International Association of Privacy Professionals, a program primarily designed for career IT

professionals, allowing him to effectively communicate directly with company witnesses, without

the need for expert translation. In addition, Mr. Berger regularly speaks at conferences and

seminars on data breach and privacy litigation.

         Although Mr. Berger has not previously applied for a leadership position in a class action,

he has an excellent reputation among the plaintiffs’ data breach and privacy bar and has worked

alongside many of the attorneys applying for leadership positions in this litigation. Mr. Berger’s

partner, Eric Gibbs, has been appointed to leadership in numerous data breach cases, and Mr.

Berger assumed substantial responsibility for leading those cases. While he would be an important

part of our slate, it is beyond question that he would be an irreplaceable part of any leadership team

chosen by the Court.

         Mr. Berger has substantial time to devote toward this MDL, and, if appointed to the PSC,

would work closely with Plaintiffs’ technical and liability experts to understand the mechanism

for the breach, and remedial measures that should be taken to improve Marriott’s cybersecurity.

The resume for Mr. Berger and his firm is attached hereto as Exhibit G.

         Megan Jones is known as a “trailblazer” who is “highly respected from all

contingents”13—and, indeed, was recently praised by a member of the JPML as one of “the

nation’s best lawyers in an MDL” and heralded as a “professional problem solver.”14

         With 19 years’ experience, Ms. Jones is a recognized e-discovery expert who has presented

at the ABA’s National Institute of Electronic Discovery multiple times, and knows how to reduce


13
     Competition 2018: Plaintiff Lawyers, Who’s Who Legal (May 2018), http://bit.ly/2qVlEJB.
14
   Transcript of August 30, 2018 Hearing at 23, In re Blue Cross Blue Shield Antitrust Litig., No.
2:13-cv-20000 (N.D. Ala.).

                                                  14
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 17 of 29



the burdens of such discovery on the parties and the Court. For example, in In re Blue Cross

Antitrust Litig., Ms. Jones proposed, and the Court adopted, a novel approach to privilege review

when defendants together had over 700,000 privilege log entries: a sampling process by which a

Special Master could rule in a manner that could apply to de-designate similar documents on the

logs. Through this process, nearly half of the privilege log entries have been de-designated

(including by defendants’ agreement), without burdening the court with repetitive and lengthy

motions to compel. In addition to other conferences, Ms. Jones spent two days as faculty, training

plaintiffs and defense lawyers how to conduct ESI negotiations using cooperation at the Sedona

Conference’s 2017 eDiscovery Negotiation Training: Practical Cooperative Strategies. Similar

sensibilities will be applied here if she is part of the Plaintiffs’ Steering Committee.

       Megan’s approach to discovery is both reasonable and relentless. She carefully chooses

her legal battles, avoids a boilerplate approach, and eschews gamesmanship for the sake of

gamesmanship. Mindful of scarce judicial resources in complex litigation that can last years, she

develops a discovery strategy at the outset about what particular legal issues need judicial attention

and clears the board of the rest.

       In addition to the foregoing, Ms. Jones has two decades of settlement negotiation

experience in complex litigation. Known for her ability to craft creative solutions to thorny

subjects, she is adept at bridging the divide among even the most disparate parties. She has worked

with renowned mediators as well as led independent negotiation teams to obtain hundreds of

millions of dollars for classes in her career. Serving in leadership positions in only three cases,

she is able to devote a substantial amount of her time toward this litigation and, if appointed to the

PSC, would use her expertise in discovery to negotiate appropriate protocols and oversee offensive

discovery. The resume for Ms. Jones and her firm is attached hereto as Exhibit F.



                                                  15
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 18 of 29



       James Ulwick is a principal at Kramon & Graham, PA, with more than 30 years’

experience in class actions and multi-district litigations, most of which have been managed in this

District. Mr. Ulwick has served as court-appointed plaintiffs’ Lead Class Counsel in In re

American Honda Dealers Litigation, a case in this District, and has served as the lead defense trial

counsel in a class action in In re Titanium Dioxide Antitrust Litigation, also in this District. He

has also been appointed by the Montgomery County Circuit Court (Rubin, J.) to represent one of

the few defendant classes ever certified in the State of Maryland in Yang v. G & C Towing, Inc.

       Mr. Ulwick currently serves as putative class counsel in two class actions pending in this

District: Jackson v. Viking Group, Inc. and Scalsky, et al. v. American Honda Motor Co., Inc., et

al. Neither case is expected to require a substantial investment of Mr. Ulwick’s time, for reasons

which can be explained ex parte, if necessary.

       If appointed, Mr. Ulwick will assist with trial preparation and serve on the trial team. He

is widely-recognized as one of Maryland’s finest trial lawyers. He has tried dozens of cases in this

Court, as well as in the state courts of Maryland. Those cases include a broad array of claims, and

include representation of both plaintiffs and defendants. For example, his most recent cases

include: Engility, Inc. v. Nell, et. al. (represented six defendants in unfair competition jury trial

brought by defense contractor; non-suited by Plaintiff after four days of trial); Cherry v. Mayor

and City of Baltimore (represented defendant in $1 billion-plus class action bench trial brought by

police and fire unions against City of Baltimore, decision pending); United States v. Byrd

(represented defendant in racketeering jury trial brought against correctional officer, defendant

acquitted of all counts); Paice LLC v. Hyundai Motors (Co-Lead for plaintiffs in patent

infringement jury trial, $27 million verdict for plaintiffs).




                                                  16
       Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 19 of 29



       Mr. Ulwick has been a fellow of the American College of Trial Lawyers since 1997. He

is a Permanent Member of the Judicial Conference for the United States Court of Appeals for the

Fourth Circuit. He has been consistently rated one of Maryland’s best litigators by every rating

service for more than 25 years, including Chambers USA, Best Lawyers in America, Benchmark,

and SuperLawyers. His law firm is perennially ranked as one of Maryland’s best litigation firms.

He is able to dedicate whatever time is necessary to prosecute this litigation. The resume for Mr.

Ulwick and his firm is attached hereto as Exhibit H.

       Lesley Weaver is the Partner-In-Charge of the Oakland, California, office of Bleichmar

Fonti & Auld (“BFA”), a firm that has recovered more than $19 billion for its clients since its

founding in 2014. She founded and chairs the firm’s consumer practice group after years of

litigating at some of the country’s finest class action law firms. Ms. Weaver was honored as

California Lawyer of the Year in 2018 by the Daily Journal; has been recognized as a SuperLawyer

beginning in 2017; and was selected as one of just 24 Plaintiffs’ Trailblazers by the National Law

Journal. Ms. Weaver recently spoke by invitation regarding data privacy and the effect of the

newly enacted California Consumer Privacy Act at the Northern District Judicial Conference and

is an author on similar topics.15

       In 2018 Ms. Weaver was appointed Co-Lead Counsel by the Honorable Vincent Chhabria

in the Northern District of California in In re Facebook Consumer Privacy User Profile Litigation,

the privacy matter arising out of the Cambridge Analytica scandal affecting billions of users. Ms.

Weaver and her co-counsel have tightly organized that highly complex MDL, researching,

analyzing, and simplifying federal and 50-state claims asserted by hundreds of lawyers around the



15
   Northern District of California 2019 District Conference Agenda,
https://2019ndca.com/home/agenda (last accessed Apr. 17, 2019).

                                               17
         Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 20 of 29



country to address an ever-emerging set of disclosures affecting hundreds of millions of users

worldwide. Significantly, this work requires skills that address concerns raised by this Court:

identifying and prioritizing complex privacy claims and rigorously analyzing questions of

standing, consent, and other significant issues to craft targeted, prioritized claims for the Court to

consider first. As will be true here, the Facebook matter requires counsel to be diligent, thorough,

creative, and selective.

          In addition to this and other significant MDL experience, in 2014, Ms. Weaver successfully

prosecuted one of the few internet privacy class actions tried in the country, delivering the opening

and closing statements.      Her clients won 100% of economic damages and $15 million in

punitives.16

          Ms. Weaver also brings an additional skill set the Court may find useful here. As privacy

regimes emerge around the U.S. and the world, the judiciary, regulators, and private counsel must

engage in the delicate task of balancing consumer protection with the interests of businesses

important to the new world economy. These privacy regimes include not only the California

Consumer Privacy Act, set to take effect on January 1, 2020, but also legislation intended to

address, specifically, harms inflicted by this breach. For example, California has proposed

amendments to existing data breach legislation to include passport numbers as protected

information.17 In addition, pressing security issues arising from the theft of passport numbers, and

the global impact of such a breach, demand diplomacy and collaboration. Leadership in this action




16
     Doe v. Successful Match.com, No. 11-cv-21120 (Cal. Superior Court, Santa Clara Cty.).
17
   Press Release: Attorney General Becerra and Assemblymember Levine Unveil Legislation to
Strengthen Data Breach Notification Law (Feb. 21, 2019), https://oag.ca.gov/news/press-
releases/attorney-general-becerra-and-assemblymember-levine-unveil-legislation-strengthen.

                                                  18
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 21 of 29



will need the experience and relationships to engage meaningfully on these issues with various

regulatory and governmental agencies.

       These skills are among Ms. Weaver’s core competencies. In 2016, Judge Breyer appointed

her to the PSC in In re: Volkswagen “Clean Diesel” Mktg., Sales Practices and Prods. Liability

Litig. One of Ms. Weaver’s roles was to facilitate a close working relationship between her co-

counsel and certain state Attorneys General and regulatory agencies. In addition, she actively

participated in settlement discussions involving these groups, the Department of Justice, the

Federal Trade Commission, and interfaced directly with certain foreign regulators.              The

remarkable outcome in the case can be attributed in part to firm judicial leadership, a high-

functioning and well-staffed PSC, and the extraordinary collaboration between the government

and private counsel. Collaboration and collegiality are core values for Ms. Weaver, and are critical

components of successfully leading a complex action like this one.

       Ms. Weaver has litigated complex class cases from their inception through trial and/or

settlement for twenty years. She has managed and organized teams of attorneys from multiple

firms; deposed CEOs, CFOs and COOs of Fortune 500 companies; worked closely with renowned

experts; and negotiated complex settlements. Ms. Weaver does not overcommit because personal

involvement and attention to detail are hallmarks of her work. She is a hands-on litigator who digs

into the facts, writes her briefs, and reads the cases. Ms. Weaver serves in leadership positions in

two cases at present, both of which are well-past the intensive preliminary pleading stage. If

appointed to the PSC, both Ms. Weaver and BFA will wholly commit their resources to the class.

The resume for Ms. Weaver and her firm is attached hereto as Exhibit I.

       Hassan A. Zavareei cut his teeth for seven years as a litigator at the defense firm of Gibson,

Dunn & Crutcher LLP. Then, in 2002, he and his partner left Gibson, Dunn to form a private



                                                19
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 22 of 29



public interest litigation law firm. That firm, Tycko & Zavareei LLP, quickly became a leading

plaintiffs’ law firm, recognized for its high-profile work returning hundreds of millions of dollars

to consumers and other victims of wrongdoing. Tycko & Zavareei was recognized by the National

Law Journal’s Elite Trial Lawyers report as one of the 50 Leading Plaintiffs Firms in America in

2014, and again in 2016 as a finalist in the Class Action category. Mr. Zavareei was named to

Lawdragon’s 500 Leading Lawyers in America in 2017 and 2018, and has been named as a

SuperLawyer every year from 2012 to 2019.

       Mr. Zavareei has tried numerous complex cases to verdict in state and federal courts across

the nation (including as co-lead counsel in jury trials in the D.C. Superior Court and District Court)

and has argued appeals before the United States Courts of Appeals for the D.C. Circuit, Fourth

Circuit, and Fifth Circuit. He has been appointed to leadership positions in class cases on several

occasions, including as Lead Counsel in an MDL against a financial services company that

provided debit cards to college students. That case resulted in a recovery of over fifteen million

dollars for class members. He is currently serving as Co-Lead in consolidated proceedings against

Fifth Third Bank and on the Plaintiff’s Executive Committee in MDL litigation against TD Bank.

As Co-Lead in Farrell v. Bank of America, a case challenging Bank of America’s punitive

overdraft fees, Mr. Zavareei secured a class settlement valued at $66.6 million in cash and debt

relief, together with injunctive relief forcing the bank to change a practice that will save millions

of low-income consumers approximately $1.2 billion in overdraft fees. In his Order granting final

approval, Judge Lorenz described this outcome as a “remarkable” accomplishment, and recognized

that Mr. Zavareei’s team achieved such a result “through tenacity and great skill.” A collaborative

leader with a track record of working with diverse groups of attorneys to obtain outstanding results




                                                 20
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 23 of 29



for his clients, Mr. Zavareei has served as lead counsel or co-lead counsel in over two dozen class

action cases.

       Mr. Zavareei is also a leader in Tycko & Zavareei’s emerging privacy practice, serving as

local counsel in Hutton v. National Board of Examiners in Optometry, Inc., a case of significant

importance here given the Circuit’s decision that the plaintiffs in that case possessed Article III

standing to sue.   That privacy practice also includes important work under the Telephone

Consumer Protection Act, where Mr. Zavareei served as Co-Lead in Vargara v. Uber

Technologies, Inc., which recently settled for $20 million. Mr. Zavareei has testified before

Congress regarding privacy protections afforded by statutory regimes, and presented at numerous

continuing legal education events on such issues. Mr. Zavareei’s other current cases reflect his

dedication to protecting the public and consumer privacy, and include a putative class action

against Facebook related to its location tracking services, leading a deceptive business practices

case against Apple Inc., representing the Environmental Defense Fund in a Freedom of

Information Act litigation against the Environmental Protection Agency and Scott Pruitt, among

others cases challenging governmental and corporate misconduct and abuses of power.

       Apart from his litigation experience, Mr. Zavareei is also active in the public interest legal

community. He serves on the Executive Committee of the Public Justice Foundation Board of

Directors. He has testified before the Judicial Committee of the U.S. House of Representatives

and the Civil Rules Advisory Committee and served as an editor of the Duke Law Review’s

Guidance on New Rule 23 Class Action Settlement Provisions.

       Tycko & Zavareei’s diversity makes it a leader among its peers: of the firm’s thirteen

attorneys, nine are women (including five partners), and three are people of color. To support its

mission of litigating in the public interest, Tycko & Zavareei offers a unique public interest



                                                21
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 24 of 29



fellowship program for recent law graduates, where fellows join the firm for two years, and

participate in a three-month rotation at a local nonprofit.

       While Tycko & Zavareei practices nationwide, as shown in Exhibit A, the firm and Mr.

Zavareei regularly practice before the U.S. District Court for the District of Maryland, where it is

now litigating three class cases. If selected for the PSC, Mr. Zavareei would be able to devote

substantial time to the litigation. The resume for Mr. Zavareei and his firm is attached hereto as

Exhibit J.

                       Funding of the Litigation.

       Our proposed Slate is comprised of well-financed and successful law firms. We will not

be using third-party litigation finance to fund the litigation, and the proposed slate is capable of

financing the litigation without outside assistance. While are are fully prepared to fund this

litigation on our own, we may seek contributions from those counsel not appointed to the

leadership to the extent that they are actively involved in the case and wish to remain involved.

                       Any Agreements with Other Counsel in the Case.

       Members of our Slate have no agreements, implicit or explicit, with any other counsel in

the case. While numerous individuals and slates have reached out to us, we have not solicited

support from any applicants beyond those proposed herein to avoid commitments at the outset of

the litigation not driven by the case’s needs. We recognize the pool of talent of other lawyers

seeking roles in this case, and we welcome the opportunity to incorporate input from non-

appointed counsel as we have done from the outset. We also intend to put forward the strongest

putative class representatives possible to successfully litigate the case. Because we are the only

group that has already filed a complaint with class representatives from each impacted state and

territory, however, it will likely be unnecessary to spend significant time vetting thousands of



                                                 22
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 25 of 29



potential class representatives. Thus, the ICC Slate is uniquely situated to move this case forward

expeditiously.

                       Monitoring Billing, Controlling Costs, and Avoiding Duplication of
                       Effort.

       The ICC Slate has significant experience monitoring billing, controlling costs, and

avoiding duplication of effort in assigning and undertaking case-related work. Attached as Exhibit

C is a proposed Time Management and Billing Protocol. Mindful of best practices in MDLs like

this one, we understand the importance of efficient, effective litigation and of keeping the Court

informed in the manner best suited to this Court’s needs.

                       Additional 23(g) Factors.

       Although the foregoing narrative demonstrates that the proposed Slate has the requisite

experience to handle class actions and the types of claims asserted in this action, our knowledge

of the applicable law, and the resources that we will commit to representing the putative Class

members, considering the work that Slate members have already done to advance this litigation

also weighs heavily in favor of the Slate’s appointment here. See Rule 23(g)(1)(A)(i).18

       From the outset of this litigation, members of this proposed Slate have led the efforts to

ensure that this case was well-organized and litigated efficiently and without disputes. We filed

one of the first cases in Maryland, Tapling, et al. v. Marriott International Inc., No. 18-cv-03703


18
  Pursuant to Rule 23(g)(1)(A), the Court “must consider: (i) the work counsel has done in
identifying or investigating potential claims in the action; (ii) counsel's experience in handling
class actions, other complex litigation, and the types of claims asserted in the action; (iii)
counsel's knowledge of the applicable law; and (iv) the resources that counsel will commit to
representing the class,” and may consider “any other matter pertinent to counsel’s ability to fairly
and adequately represent the interests of the class.” The Court may also “make further orders in
connection with the appointment,” such as “provisions about the award of attorney’s fees or
nontaxable costs.” Rule 23(g)(1)(C)-(E). We have not included any promises in our application
regarding attorneys’ fees, as we intend to follow applicable precedent in this Court and the
Fourth Circuit if and when the time comes to apply for our fees.

                                                23
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 26 of 29



(D. Md.), and James Pizzirusso quickly filed a motion to centralize the proceedings in this District

with the JPML given Marriott’s nearby headquarters and the experienced bench in this

Court. Once Marriott hired BakerHostetler as its counsel, Tapling counsel contacted them given

our prior, positive working relationships with several of Marriott’s counsel. At Marriott’s

counsel’s request, Andrew Friedman took the lead in reaching out to other Plaintiffs’ Counsel to

coordinate stays in the Maryland cases pending the JPML decision. In the meantime, Tapling

Counsel continued to be inundated with calls from concerned consumers and later, with the

addition of Mr. Ulwick and others, filed the first (and only) class action centralized in this MDL

containing class representatives from all 50 states, the District of Columbia, Puerto Rico, and the

Virgin Islands, with 276 named class representatives. Our comprehensive, 50-state Complaint, for

which Amy Keller led the team’s efforts, contained many additional details from an extensive

investigation that included discussions with confidential witnesses and numerous experts in the

field that we have already retained. These experts include a leading cybersecurity researcher at

the University of Maryland, as well as economists and other data breach experts.

       Ms. Keller and one other counsel handled the argument for centralization in Maryland19 at

the JPML hearing in January. Once the cases were centralized here and the Court appointed

Interim Coordinating Counsel, Andrew Friedman, Megan Jones, and James Pizzirusso quickly

divided tasks and reached out again to Marriott’s Counsel. Mr. Pizzirusso took the lead on

assembling and tracking the numerous cases and counsel and putting together the Status of Cases

and Plaintiffs’ Counsel chart for the Court. This included coordinating and communicating with

counsel for the City of Chicago, as well as the securities and derivatives actions. Members of the



19
  Several other counsel in the litigation had moved to centralize the actions in California,
Connecticut, Florida, or New York.

                                                24
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 27 of 29



slate also reached out to the Court to clarify questions raised by CMO 1 and the leadership

application process and handled numerous questions and inquiries from other plaintiffs’ counsel.

Interim Coordinating Counsel created a draft Proposed CMO 2, while Ms. Jones, Mr. Pizzirusso,

and Mr. Friedman met and conferred with Marriott’s counsel in an effort to see if they could

present an agreed CMO to the Court—which they did, after much negotiations and discussion

through developing a sound rapport and working relationship. Mr. Friedman handled discussions

particularly related to bellwether trials, given his prior experiences in other MDLs. Ms. Jones took

the lead on developing and implementing a survey of Plaintiffs’ counsel to present the Court with

detailed information about the expected size and type of leadership applications and in order to

ensure a smooth application process. After the initial status conference, Mr. Friedman and other

team members quickly began work on drafting and filing a proposed model leadership application,

turning it around in three business days, which the Court largely adopted.

       Respectfully, we believe that our team has already demonstrated its ability to: (1) lead this

case efficiently and without duplication of effort; (2) manage a large group of disparate counsel

and cases with differing opinions (soliciting and incorporating input where appropriate); and (3)

and coordinate in a cooperative manner with defense counsel. If the past is any indicator, we

anticipate few, if any, disputes before this Court. We hope to follow through with these efforts

throughout the case and continue the work that we began at the outset to this litigation’s ultimate

resolutions—via trial or otherwise.

                                         CONCLUSION

       The Interim Coordinating Counsel Slate has collectively substantial experience litigating

cybersecurity and consumer protection cases. If appointed, the work done by members of our slate

will allow the case to move forward efficiently and without any delay.



                                                25
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 28 of 29



Dated: April 19, 2019                             Respectfully submitted by:

   /s/ Andrew N. Friedman (w/ permission)            /s/ James J. Pizzirusso (w/ permission)
             Andrew N. Friedman                                 James J. Pizzirusso
             D. Md. Bar No. 14421                             D. Md. Bar No. 20817
  COHEN MILSTEIN SELLERS & TOLL PLLC                             HAUSFELD LLP
   1100 New York Avenue, NW, Suite 500                     1700 K Street NW Suite 650
           Washington, D.C. 20005                            Washington, D.C. 20006
              Tel. 202-408-4600                                 Tel. 202-540-7200
        afriedman@cohenmilstein.com                         jpizzirusso@hausfeld.com

                                      /s/ Amy E. Keller
                                        Amy E. Keller
                                   D. Md. Bar No. 20816
                              DICELLO LEVITT GUTZLER LLC
                          Ten North Dearborn Street, Eleventh Floor
                                  Chicago, Illinois 60602
                                     Tel. 312-214-7900
                                    akeller@dlcfirm.com

                                 Proposed Co-Lead Counsel
                David Berger                                     Megan Jones
                Pro Hac Vice                                 D. Md. Bar No. 15671
           GIBBS LAW GROUP LLP                                  HAUSFELD LLP
          505 14th Street, Suite 1110                  600 Montgomery Street, Suite 3200
          Oakland, California 94612                     San Francisco, California 94111
              Tel. 510-350-9700                               Tel. 415-633-1908
           dmb@classlawgroup.com                            mjones@hausfeld.com

               Lesley Weaver                                   James Ulwick
               Pro Hac Vice                                D. Md. Bar No. 00536
       BLEICHMAR FONTI & AULD LLP                        KRAMON & GRAHAM PA
         555 12th Street, Suite 1600                    One South Street, Suite 2600
         Oakland, California 94607                      Baltimore, Maryland 21202
             Tel. 415-445-4004                               Tel. 410-347-7426
            lweaver@bfalaw.com                             julwick@kg-law.com
                                      Hassan Zavareei
                                   D. Md. Bar No. 18489
                                  TYCKO & ZAVAREEI LLP
                                1828 L Street NW, Suite 1000
                                   Washington, D.C. 20036
                                     Tel. 202-973-0900
                                   hzavareei@tzlegal.com


                          Proposed Plaintiffs’ Steering Committee

                                             26
      Case 8:19-md-02879-PWG Document 217 Filed 04/19/19 Page 29 of 29



                                 CERTIFICATE OF SERVICE

       I hereby certify, pursuant to Fed. R. Civ. P. 5(a), and L.R. 102(1)(c), that the foregoing

document was filed using this Court’s CM/ECF service, which will send notice of such filing to

all counsel of record this 19th day of April 2019.


                                                      /s/ Amy E. Keller
                                                      Amy E. Keller




                                                 27
